—Order, Family Court, Bronx County (Clark Richardson, J.), entered on or about July 9, 1999, which, insofar as appealed from as limited by respondent father’s brief, denied respondent’s motion to vacate a prior order, same court (Marjory Fields, J.), entered on or about May 20, 1999, temporarily changing the subject child’s custody from respondent to petitioner maternal grandmother upon a finding of extraordinary circumstances and directing a hearing on the child’s best interests, unanimously affirmed, without costs.
Respondent’s arrest on weapons charges constituted extraordinary circumstances justifying a temporary change of custody pending a hearing on the child’s best interests. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Lerner, JJ.